


110 HRES 729 IH: Commending the 1st-149th Attack

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 729
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Lampson (for
			 himself, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Edwards,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Mr. Ortiz,
			 Mr. Cuellar,
			 Mr. Gene Green of Texas, and
			 Ms. Jackson-Lee of Texas) submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Commending the 1st-149th Attack
		  Reconnaissance Battalion of the Texas Army National Guard for their service to
		  the State of Texas and the United States.
	
	
		Whereas, on July 17, 2006, the 1st-149th Attack
			 Reconnaissance Battalion based at Ellington Field in Houston, Texas was
			 deployed to Iraq;
		Whereas the 1st-149th Attack Reconnaissance Battalion went
			 to Iraq to provide support with their AH–64A Apache, the most sophisticated
			 attack helicopter the Army has to offer;
		Whereas, upon the time of their deployment, the 1st-149th
			 Attack Reconnaissance Battalion had 71 pilots and several crew chiefs,
			 mechanics, avionics experts and gunners all who occupy many different positions
			 as civilians;
		Whereas, during 11 months of combat, the 1st-149th Attack
			 Reconnaissance Battalion averaged a Mission Capable rate of 83 percent and has
			 met or exceeded Department of Army Fully Mission Capable standards each month,
			 logging 17,138 combat hours; and had to repair 16 battle damaged
			 aircraft;
		Whereas, on June 30, 2007, the 1st-149th Attack
			 Reconnaissance Battalion, upon receiving notice that Coalition Forces were
			 taking heavy small arms fire in Ramadi, flew to the fight, evacuated a
			 critically-wounded soldier and killed several extremists while taking small
			 arms fire and multiple enemy rounds to their aircraft;
		Whereas the families of the members of the 1st-149th
			 Attack Reconnaissance Battalion have anxiously awaited the return of loved ones
			 and endured many hardships during this lengthy deployment;
		Whereas the employers of members and family members of the
			 1st-149th Attack Reconnaissance Battalion have done their patriotic duty, by
			 keeping jobs open for the returning soldiers and supporting the families during
			 this deployment;
		Whereas the 1st-149th Attack Reconnaissance Battalion has
			 performed admirably and courageously, putting service to country over personal
			 interests and gaining the gratitude and respect of all Texans and our Nation;
			 and
		Whereas, in July of 2007, the 1st-149th Attack
			 Reconnaissance Battalion returned from Iraq to Houston having served nobly in
			 their mission: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends 1st-149th Attack Reconnaissance
			 Battalion of the Texas Army National Guard on the completion of its important
			 mission;
			(2)recognizes the achievements of the members
			 of the 1st-149th Attack Reconnaissance Battalion and their families in their
			 exemplary service to the United States; and
			(3)directs the Clerk of the House of
			 Representatives to transmit a copy of this resolution to the Texas National
			 Guard for appropriate display.
			
